DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

Response to Amendment
Applicant’s amendments in Drawings filed 14 April 2021 with respect to present objections to the drawings have been fully considered.  The present objections of the drawings have been withdrawn. 

Response to Arguments
Applicant's arguments 14 April 2021 have been fully considered but are moot because the new ground of rejection while relying on the same prior art, addresses the newly added limitations and claims not previously treated on the merits.
Amended claims 1 and 11, claims 2, 8-10 and 12-20 are pending and examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120189894 A1 to Ahn (newly cited by Examiner), hereinafter referred to as “AHN”.
Regarding claim 1, AHN teaches a stacked electrode assembly 210 (see [0062-0077], FIG 6A) comprising: a first electrode (see positive electrode plate 211) comprising a first tab (see positive electrode tab 214) extending from one side; a second electrode (see negative electrode plate 212) stacked on one surface or both surfaces of the first electrode, the second electrode comprising a second tab (see negative electrode tab 215) extending from one side; and a separator 213 disposed therebetween the first and second electrodes, wherein the separator has a continuous sheet shape (see resultant shape of separators 213 adjoined via pressing parts 216 in FIG 7D; see further [0062-0068]), is bent in a first direction to surround the first electrode and in a second direction as an opposite direction to the first direction to surround the second electrode (see [0068] wherein electrode assembly has zigzag shape so that positive electrode plates 211 and negative electrode plates 212 can be alternately stacked), and a bending end region of the separator includes a plurality of patterns (see pressing parts 216 formed by hot pressing tools being placed at a top and bottom portion of the separator 213 disposed at a portion of the separator 213 being therebetween positive electrode plates 211 and negative electrode plates 212 in [0071], FIG 7B; see further, plurality of holes formed by hole forming tools at upper and lower sides of pressing parts 216 in [0072], FIG 7C). It can be reasonably asserted by one having ordinary skill in the art that pressing parts 216, after having pressing tools and hole forming tools employed, have recess and convex portions when viewed from a vertical cross-section of the stacked electrode assembly.
	Regarding claim 2, AHN teaches the plurality of patterns being along the bending line of the bending end region (see [0071-002] wherein holes are formed through pressing parts 216 shown in FIG 7D as being adjacent to bent ends of separator 213).
	Regarding claim 8, AHN teaches the bending end region as not overlapping the first electrode and the second electrode (see positive electrode plates 211 and negative electrode plates 212 not overlapping pressing parts 216 in FIGs 7A, 7B).
Regarding claim 10, AHN teaches a rechargeable battery (see lithium-ion secondary battery 100 in [0074-0077], FIG 8) and a case receiving the stacked electrode assembly (see pouch 120 accommodating the electrode assembly 110 in [0075-0076]). While AHN is not specific to rechargeable battery being flexible, it could be reasonably asserted by one having ordinary skill in the art as of the effective filing date of the claimed invention that the lithium-ion secondary battery 100 comprised within the pouch 120 has some degree of flexibility. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120189894 A1 to Ahn (newly cited by Examiner), hereinafter referred to as “AHN”, as applied to claim 1 above, and further in view of US 2012/0121965 A1 to Makino et al. (previously cited by Examiner), hereinafter referred to as “MAKINO”.
Regarding claim 9, AHN is silent to the thickness of the separator in the stacked electrode assembly. MAKINO can be relied on for teaching an electrode assembly whereby a positive electrode 4 and a negative electrode 5 are interposed folded portions of a folded separator 12 in a zig-zag fashion (see [0168-0169]; FIG 15A-15B), and further teaches the appropriate thickness of the separator 6 as being 5 µm to 20 µm (see [0093]).
One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify AHN with the teachings of MAKINO in order to take advantage of its improved shutdown effect, battery capacity and ion conductivity, and durability (see MAKINO [0092-0093]). 

Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120189894 A1 to Ahn (newly cited by Examiner), hereinafter referred to as “AHN”.
Regarding claim 11, AHN teaches a stacked electrode assembly 210 (see [0062-0077], FIG 6A) comprising: a first electrode (see positive electrode plate 211); a second electrode (see negative electrode plate 212) stacked on one surface or both surfaces of the first electrode; and a separator 213 disposed therebetween the first and second electrodes, wherein the separator has a continuous sheet shape (see resultant shape of separators 213 adjoined via pressing parts 216 in FIG 7D; see further [0062-0068]), is bent in a first direction to surround the first electrode and in a second direction as an opposite direction to the first direction to surround the second electrode (see [0068] wherein electrode assembly has zigzag shape so that positive electrode plates 211 and negative electrode plates 212 can be alternately stacked), and a bending end region of the separator including a plurality of patterns of the separator that face each other in the bending end region (see pressing parts 216 formed by hot pressing tools being placed at a top and bottom portion of the separator 213 disposed at a portion of the separator 213 being therebetween positive electrode plates 211 and negative electrode plates 212 in [0071], FIG 7B; see further, plurality of holes formed by hole forming tools at upper and lower sides of pressing parts 216 in [0072], FIG 7C). While AHN is not specific to the patterns facing each other in a thickness direction of the stacked assembly, it would be recognized that some manner of the resulting pattern along the separator 213 being along the pressing parts 216 would face each other in some manner in the thickness direction considering the stacking orientation in FIG 8.
Regarding claim 12, AHN teaches the plurality of patterns having at least one shape of circular, elliptical, triangular, quadrangular, polygonal, and mixed forms thereof (see [0071-002] wherein holes are formed through pressing parts 216 shown in FIG 7D as being adjacent to bent ends of separator 213).

Claim 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120189894 A1 to Ahn (newly cited by Examiner), hereinafter referred to as “AHN”, as applied to claim 11 and further in view of US 2012/0058387 A1 to Ahn (previously cited by Examiner), hereinafter referred to as “AHN(2)”.
Regarding claim 13, AHN teaches there being pressing parts 216 formed by hot pressing tools being placed at a top and bottom portion of the separator 213 disposed at a portion of the separator 213 being therebetween positive electrode plates 211 and negative electrode plates 212 in [0071], FIG 7B, and further, a plurality of holes formed by hole forming tools at upper and lower sides of pressing parts 216 in [0072], FIG 7C, and it can be reasonably asserted by one having ordinary skill in the art as of the effective filing date of the claimed invention that pressing parts 216, after having pressing tools and hole forming tools employed thereon, have recess and convex portions when viewed from a vertical cross-section of the stacked electrode assembly.
Alternatively regarding claim 13, AHN(2) teaches in [0028] an electrode assembly 50 having structure wherein a first electrode (see positive electrode plate 10), a second electrode (see negative electrode plate 20) stacked on one surface of the first electrode, with a separator 30 disposed therebetween (see FIG 1). While the separator in AHN(2) lacks the continuous sheet shape surrounding the first and second electrode, AHN(2) teaches a means to enable the electrode assembly to be more easily folded or unfolded, specifically disclosed in [0041] as the auxiliary concave groove portions 81 on the separator to allow folding structure within the electrode assembly.
It would be recognized by one skilled in the art as of the effective filing date of the claimed invention that the auxiliary concave groove portions include depressions further including recess portions when viewed from a cross-sectional view of the stacked electrode assembly (see MPEP 2144.01). One skilled in the art as of the filing date of the claimed invention would have been motivated to modify AHN with AHN(2) to improve ease of folding and unfolding the electrode assembly (see MPEP [0041]; 2144.02).
Regarding claim 14, AHN is silent to there being a plurality of fracture portions disposed along a bending line of a bending end region when viewed from a horizontal cross-section of the stacked electrode assembly, wherein the plurality of fracture portions have a shape of at least one of a triangle, a quadrangle, a semicircle, a semi-ellipse, and mixed forms thereof.
However, AHN(2) teaches in the second embodiment the bending portions as comprising semicircular concave groove portions 80 (see FIG 2B), a plurality of holes 72 (see FIG 2C), or auxiliary concave groove portions 81 (see FIG 2D) along a bending line 71 spaced apart so as not to cut away from the positive or negative electrode plates 10 and 20 (see [0039]). AHN(2) further teaches the shape of the concave groove portion 80 as being any one of a circular shape, an elliptic shape, a wedge shape and a polygonal shape in [0040] and notes that while the concave groove portions 80 are disposed on the positive and negative electrode plates 10 and 20, enhanced ability to fold and unfold the electrode is attainable when auxiliary concave groove portions 81 on the separator 30 correspond to the shape of the concave groove portion 80 (see [0041]).
One skilled in the art as of the filing date of the claimed invention would have been motivated to modify AHN with AHN(2) to further improve ease of folding and unfolding the electrode assembly (see [0041]; MPEP 2144.02).
Regarding claim 15, AHN is silent to the first and second electrode each comprising a first and second integrally formed tab, respectively, extending from one side.
AHN(2) is relied upon for disclosing positive and negative electrode plates 10 and 20 having electrode tab 16 and 26 extended therefrom (see [0009/L14-15]; see further [0028/L28-30] and FIG 2C).
One skilled in the art as of the effective filing date would be motivated to modify AHN with AHN(2) to take advantage of enhanced uniformity in having tab portions extended therefrom the electrode plates—rather than having a separate tab attached thereon—further allowing for the preferred identical overlapping taught in AHN(2) [0031].
Regarding claim 16, AHN teaches the first electrode further comprises a first coated region coated with a positive active material (see electrode collectors taught as being coated in electrode active material in [0007]; see further, positive electrode plate having positive electrode coating thereon in [0050]), and a first uncoated region that is not coated with the positive active material (see also, positive electrode plate having non-coated portions in [0049-0050]); and the second electrode further comprises a second coated region coated with a negative active material (see electrode collectors taught as being coated in electrode active material in [0007]; see further, negative electrode plate having negative electrode coating thereon in [0050]), and a second uncoated region that is not coated with the negative active material (see also, negative electrode plate having non-coated portions in [0050]).
Regarding claim 17, AHN teaches the tabs being positive electrode tabs 114 and negative electrode tabs 115 extending therefrom non-coated portions of the positive and negative electrode plate, respectively (see [0049-0050]).
	Regarding claims 18-20, AHN teaches an electrode assembly of a stacking configuration comprising a first electrode and second electrode (see positive electrode plates 211 and negative electrode plates 212, in [0061-0068]; FIGs 7A, 7B, 7C) stacked wherein the second electrode is stacked on one or both surfaces of the first electrode (see specifically the stacking pattern in 7D) and separator disposed bi-directionally therebetween (see resultant shape of separators 213 adjoined via pressing parts 216 in FIG 7D; see further [0062-0068]), in that the folding direction of one electrode is opposite the folding direction of the second electrode. AHN further teaches a plurality of patterns (see the plurality of vents 110 in FIG. 11) at the folded portion of the separator (see pressing parts 216 formed by hot pressing tools being placed at a top and bottom portion of the separator 213 disposed at a portion of the separator 213 being therebetween positive electrode plates 211 and negative electrode plates 212 in [0071], FIG 7B; see further, plurality of holes formed by hole forming tools at upper and lower sides of pressing parts 216 in [0072], FIG 7C). 
AHN teaches not being limited to the sizes and thicknesses shown and particularly, thicknesses of layers, films, panels, and regions as being exaggerated for clarity. As the prior art (see AHN FIG 8) is substantially identical to feature show in instant FIG 3, it would be expected that the short width of pressing parts 216 taught in AHN would be between 5% to 10% of a short side width of the first electrode NW1 to in order to allow for the bend portions of the separator to surround and enclose the electrodes) and one having skill in the art would be motivated to have the produced electrode assembly be as compact as necessary to ensure space efficiency without being too tight to restrict the impregnation of the electrolyte into the electrode assembly (see AHN [0006-0007]), absence evidence to the contrary, it would be obvious that the relative dimension of the short width in the prior art to share the same properties as claimed.

Conclusion
The prior art made of record (particularly in the IDS dated 4 March 2020) and not relied upon is considered pertinent to applicant's disclosure. It is noted that JP 2007-0305464 to Toshiba Corp teaching in FIG 6 a plurality of openings 700b in one side of the fold portion as providing an enhanced cooling effect of the entire electrode group may be used in a future action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723

                                                                                                                                                                                                        
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723